FILED
                           NOT FOR PUBLICATION                             DEC 24 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                            No. 13-30052

              Plaintiff - Appellee,                   D.C. No. 2:12-cr-00012-EJL-2

      v.
                                                      MEMORANDUM*
 SHELLEY LYNN DUNKEL,

              Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                           Submitted December 6, 2013**
                               Seattle, Washington

Before: HAWKINS and TALLMAN, Circuit Judges, and WHYTE, Senior District
Judge.***




  *
      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
  **
      Pursuant to Fed. R. App. P. 34(a)(2)(c), the panel unanimously found this
matter appropriate for submission without oral argument.
  ***
      The Honorable Ronald M. Whyte, United States District Judge for the
Northern District of California, sitting by designation.
      Defendant-Appellant Shelley Dunkel appeals her conviction of mail and

wire fraud. We have jurisdiction pursuant to 28 U.S.C. § 1291. Dunkel raises

three issues on appeal. First, she asserts there was insufficient evidence to support

her conviction. Second, she argues that there was insufficient evidence to find the

illegal actions of her co-defendant Michael Persky were reasonably foreseeable to

her. Third, she argues that the district court abused its discretion by refusing to

sever her trial from Persky’s trial.

      Taking all of the evidence in the light most favorable to the prosecution, a

reasonable jury could have found that Dunkel aided and abetted Persky’s mail and

wire fraud. See Jackson v. Virginia, 443 U.S. 307, 319 (1979). For example, a

jury could reasonably have inferred from the facts that Dunkel assisted Persky by

corroborating his story to the insurance agent of the theft of the Winnebago and by

assisting Persky in substantiating his insurance claim.

      Applying the same standard, a jury could also have found that Dunkel could

have reasonably foreseen Persky’s illegal actions. Not only that, the jury could

reasonably have found that she knowingly participated in the illegal scheme.

      Finally, the district court did not abuse its discretion by denying Dunkel’s

motion to sever her trial from Persky’s trial. See United States v. Hsieh Hui Mei

Chen, 754 F.2d 817, 823 (9th Cir. 1985). The district judge clearly instructed the


                                           2
jury that it must give separate consideration to each defendant and that its finding

as to one defendant should not control its verdict as to the other. Dunkel failed to

show that joinder was so prejudicial that it compelled the district court to exercise

its discretion to sever. See United States v. Armstrong, 621 F.2d 951, 954 (9th Cir.

1980).

AFFIRMED.




                                           3